Title: From Thomas Jefferson to Robert Greenhow, 29 April 1825
From: Jefferson, Thomas
To: Greenhow, Robert


Dear Sir
Monto
Apr. 29. 25.
Your letter of the 23d is recd and I immedly wrote to Colo Peyton to answer the draught which should be made by yourself or any other person on him for the cost & charges of the skeletons you have been so kind as to procure for us. the proffer of your services is too kind and too valuable to us not to be accepted in our present destitute state. I have therefore to pray you to have  preparns made,  as you suggest of any parts, & especially of morbid  any which you may think desirable for anatomical or medical explanation in a school as yet entirely unprovided. the particulars I leave  altogether to your own jdmt and to  your means for obtaining them, notifying me always of their cost which shall be either remitted or paid to your order by Colo Peyton of Richmd to whom the packages are to be addressed. if we could know what articles the person is in the habit of importing from Paris; from whom you obtained the Skeletons, and at what advance on their cost he wd deliver them to us in N.Y. we might probably ask his agency to a certain extent. the works you recommend we partly possess, and shall take measures to be regularly supplied with them and all other periodical publications which may keep us constantly up to the advances of science in other countries.  for I am not of the school of those who fastidiate imported science or who believe there is none beyond what we already possess. science is our want and we shall seek it from every sort.Your collection of minerals will be very acceptable and we will certainly set apart a separate case for reviewg them we wish to make ample collections of subjects and specimens in each of the deptmts of natural sciences. we do not possess Stith’s hist. of Virga, nor is it a book now easily to be found. the one you offer therefore will be quite acceptable. I hope you will feel your reward for all these services in your attamt to your native state, and in the prospect of promoting the means of an Instn, which  opens as auspiciously as I could have wished, and promises to prepare  successive generns to honor & bless our dear country. accept my portion of the thankfulness which all will owe you and assurances of my great personal esteem & respect.Th: J.